Exhibit 10.53

SCOTT TECHNOLOGIES, INC.
DIRECTOR FEE PAYMENT AND DEFERRAL PLAN

                Scott Technologies, Inc., a corporation organized and existing
under and by virtue of the laws of the State of Delaware (“Company”), hereby
establishes the Scott Technologies, Inc. Director Fee Payment and Deferral Plan
(“Plan”) for the benefit of certain members of its Board of Directors and
subject to the terms and provisions set forth below.

ARTICLE I

EFFECTIVE DATE AND PURPOSES

A.
   Effective Date. This Plan shall become effective on October 20, 1999, the
date on which this Plan was approved by the Board of Directors of the Company
(“Board”) and by a majority of the members of the Board who are employees of the
Company or a Subsidiary of the Company (“Inside Directors”).
B.
   Purposes. The purposes of this Plan are to encourage any member of the Board
who is not an employee of the Company or a Subsidiary of the Company or, if the
Company so provides, who is not an employee of a related entity (“Outside
Director”) to invest in the future of the Company through ownership of shares of
Common Stock of the Company (“Shares”), to provide such Outside Directors with
greater flexibility in the form and timing of receipt of their Outside
Directors’ Fees (as hereinafter defined), to provide a greater incentive to
Outside Directors to continue to serve and promote the interests of the Company
and its stockholders and to provide flexibility to the Company in attracting and
retaining Outside Directors. For purposes of this Plan, “Subsidiary” shall mean
any corporation or other legal entity at least fifty percent (50%) of the common
stock or other equity of which is owned directly or indirectly by the Company.


ARTICLE II

ELIGIBILITY AND PARTICIPATION

A.
   Eligibility. Each Outside Director is eligible to participate in this Plan.
B.
   Participation. An Outside Director shall automatically become a participant
in this Plan and shall remain a participant until such time as he or she has
received all payments to which he or she is entitled under the terms of this
Plan.




ARTICLE III

OUTSIDE DIRECTORS’ FEES

A.
   Schedule of Fees. A current schedule of all payments made by the Company to
its Outside Directors for their service as such, including if applicable
Committee memberships, meeting attendance, etc. (collectively “Outside
Directors’ Fees”) shall be attached as an exhibit to this Plan. The Outside
Directors’ Fees set forth on the Schedule of Outside Directors’ Fees may be
changed without a formal amendment to this Plan by substituting a new Schedule
of Outside Directors’ Fees which has been approved by the Board.

ARTICLE IV

IMMEDIATE PAYMENTS

A.
   Election to Receive An Immediate Payment in Shares. Each Outside Director may
elect to receive an immediate payment of all or a part of his Outside Directors’
Fees which would otherwise be paid in cash in whole Shares by filing an election
(“Immediate Share Election”) on a form prescribed by the Administrator (as
hereinafter defined). Any Outside Directors’ Fees which are not paid in whole
Shares and have not been deferred pursuant to Article V hereof shall be paid in
an immediate payment of cash. Any Immediate Share Election must be made at least
thirty (30) days prior to the date that the Outside Directors’ Fees are to be
paid. Unless an Immediate Share Election is revoked or modified as described
herein, it shall remain in effect and apply to all subsequent payments of
Outside Directors’ Fees which have not been deferred pursuant to Article V
hereof. Immediate Share Elections made prior to the effective date of this Plan
in anticipation of such effective date shall be fully valid and binding under
this Plan.
B.
   Revocation or Modification of Immediate Share Election. An Outside Director
may revoke or modify an Immediate Share Election at least thirty (30) days prior
to the date that the revocation or modification is to take effect.
C.
   Restrictions on Immediate Payments in Shares. Elections under this Article
shall only be effective with respect to Outside Directors’ Fees and no Outside
Director who becomes an employee of the Company or a Subsidiary of the Company
or, if the Company so provides, an employee of a related entity, shall be
eligible to receive Shares in accordance with this Article while he or she is so
employed. In addition, payments in Shares shall not be required under this
Article if no Shares are available for payment under this Plan.




ARTICLE V

DEFERRAL OF PAYMENTS

A.
   Deferral Election. Each Outside Director may elect to defer payment of all or
a part of his Outside Directors’ Fees in increments of ten percent (10%) by
filing an election (“Deferral Election”) on a form prescribed by the
Administrator. Any Deferral Election must be made in the calendar quarter
immediately preceding the calendar quarter in which the Outside Directors’ Fees
are to be earned. Unless a Deferral Election is revoked or modified as described
herein, it shall remain in effect and apply to all subsequent payments of
Outside Directors’ Fees. Deferral Elections made prior to the effective date of
this Plan in anticipation of such effective date shall be fully valid and
binding under this Plan
B.
   Form of Deferral. Each Outside Director may elect that all or a part of his
Outside Directors’ Fees which are being deferred in accordance with this Article
be a deferral of payment in the form of whole Shares (“Deferred Share
Election”). Any deferred Outside Directors’ Fees which are not deferred in the
form of whole Shares shall be deferred in the form of cash (“Deferred Cash
Election”).
C.
   Revocation or Modification of Deferral Election. An Outside Director may
revoke or modify a Deferral Election at least thirty (30) days prior to the
start of a calendar quarter in which the services to which the Outside
Directors’ Fees relate are to be performed.
D.
   Restrictions on Deferrals. Elections under this Article shall only be
effective with respect to Outside Directors’ Fees and no Outside Director who
becomes an employee of the Company or a Subsidiary of the Company or, if the
Company so provides, an employee of a related entity, shall be eligible to defer
his Outside Directors’ Fees in accordance with this Article while he or she is
so employed. In addition, deferrals in the form of Shares shall not be required
under this Article if no Shares are available for deferral under this Plan.
E.
   Deferral Account. An account shall be established for each Outside Director
(“Deferral Account”). Deferred Outside Directors’ Fees will be credited to the
Outside Director’s Deferral Account as of the date such Outside Directors’ Fees
would otherwise be payable to the Outside Director. A Deferral Account shall
include a Deferred Cash Account, if a Deferred Cash Election has been made, and
a Deferred Share Account, if a Deferred Share Election has been made.
F.
   Deferred Cash Account. Each Deferred Cash Account shall be credited with the
amounts deferred on behalf of an Outside Director. Interest will also be
credited to each Deferred Cash Account at the prime rate in effect as of the
December 31 prior to the year in which the interest is being credited. Interest
shall be compounded annually and treated as earned from the date deferred
Outside Directors’ Fees are credited to the Deferred Cash Account to the date of
withdrawal.




G.
   Deferred Share Account. Each Deferred Share Account shall be credited with
the whole Shares deferred to the Deferred Share Account on behalf of an Outside
Director. Deferred Share Accounts shall also be credited as of the payment date
for dividends on Shares in an amount equal to the dividends attributable to the
number of Shares credited to the Outside Director’s Deferred Share Account as of
the record date set by the Board for the payment of dividends. Such dividends
shall be credited as Shares regardless of whether the actual dividends were
payable in Shares. Deferred Share Accounts shall be adjusted to reflect changes
in the Shares as determined by the Administrator so as to preserve the value of
the deferrals hereunder.


ARTICLE VI

PAYMENT OF DEFERRALS

A.
   Limitation on Payment of Deferrals. No payment may be made from any Deferral
Account except as provided in this Article.
B.
   Time for Payment of Deferrals. Payment of the Shares and/or amounts credited
to a Deferral Account shall be made: (i) within thirty (30) days following the
date the Outside Director ceases to be an Outside Director; or (ii) such other
date selected by the Outside Director at the time of making a Deferred Share
Election or Deferred Cash Election. Payment shall be made in the form of a
single sum or in annual payments over a period not to exceed ten (10) years as
selected by the Outside Director at the time of a Deferred Share Election or
Deferred Cash Election, with payment from a Deferred Cash Account made in cash,
and payment from a Deferred Share Account made in Shares and in cash in lieu of
fractional Shares.
C.
   Withholding. Appropriate tax withholding shall be made from cash and Shares
to be distributed from Deferral Accounts under this Plan.


ARTICLE VII

SHARES

A.
   Shares Reserved for Payments. In order to carry out the purposes of this
Plan, twenty-five thousand (25,000) Shares are reserved under this Plan. Subject
to the provisions of the next sentence, the aggregate number of Shares which may
be reserved under this Plan shall not exceed twenty-five thousand (25,000)
Shares unless the Board approves an amendment to this Plan which increases the
number of reserved Shares permitted. In the event that, subsequent to the date
of adoption of this Plan by the Board, the outstanding Shares are, as a result
of a stock split, stock dividend, combination or exchange of Shares, exchange
for other securities, reclassification, reorganization, redesignation, merger,






  
   consolidation, recapitalization, spin-off, split-off, split-up or other such
change or a special dividend or other distribution to the Company’s
stockholders, increased or decreased or changed into or exchanged for a
different number or kind of Shares or other securities of the Company, then
there shall automatically be substituted for each Share available for payment
under this Plan, including Shares credited to Deferred Share Accounts, the
number and kind of shares of stock or other securities into which each
outstanding Share shall be increased, decreased, changed or exchanged.

B.  Share Price.

1.
   Immediate Payment In Shares. In the case of an immediate payment in Shares in
accordance with Article IV hereof, the price of a Share will be the closing
price on the NASDAQ National Market System at the end of the day prior to the
normal payment date.
2.
   Deferred Share Account. In determining the number of whole Shares to be
credited to a Deferred Share Account on a particular date in accordance with
Article V hereof, the price of a Share will be the closing price on the NASDAQ
National Market System at the end of the day prior to the date of crediting.
C. Restrictions on Shares.


   1. Transfer Restrictions. Shares paid under this Plan shall not be sold,
transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated for six (6) months after payment to an Outside Director hereunder.
Notwithstanding the foregoing, any such Shares may be given to an Outside
Director’s spouse or lineal descendants at any time provided that such Shares
remain subject to the restriction in the preceding sentence for the balance of
the six (6) month period.

   2. Other Restrictions. The Administrator may impose such other restrictions
on any Shares paid under this Plan as it deems advisable, including, without
limitation, restrictions under the Securities Act of 1933, as amended, under the
requirements of any stock exchange upon which such Shares or Shares of the same
class are then listed and under any state blue sky law or securities laws
applicable to such Shares.

   3. Escrow or Legend. In order to enforce the restrictions imposed upon Shares
paid under this Plan, the Administrator may also require any Outside Director
who has received Shares under this Plan to enter into an Escrow Agreement
providing that the certificates representing Shares paid pursuant to this Plan
shall remain in the physical custody of any escrow holder until any or all of
the restrictions imposed pursuant to this Plan have terminated. In addition, the
Administrator may cause a legend or legends to be placed on any certificates
representing Shares paid under this Plan, which legend or legends shall make
appropriate reference to the various restrictions imposed hereunder.




ARTICLE VIII

ADMINISTRATION

A.
   The Administrator. This Plan shall be administered by the Administrator which
shall be either the Compensation Committee of the Board, another committee
appointed by the Board consisting of the lesser of two (2) Inside Directors or
the actual number of Outside Directors, or the Chief Financial Officer of the
Company, as determined by the Board from time to time. Initially, the
Administrator shall be the Chief Financial Officer of the Company.
B.
   Authority of the Administrator. The Administrator shall have the sole
discretion to make all determinations which may be necessary or advisable for
the administration of this Plan. To the extent permitted by law and Rule 16b-3
promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”), the Administrator may delegate its authority as identified hereunder. All
determinations and decisions made by the Administrator pursuant to the
provisions of this Plan, and all related orders or resolutions of the Board,
shall be final, conclusive and binding upon all persons, including the Company,
the Outside Directors and their estates or beneficiaries. In addition, the
Administrator (and its respective members, if applicable) shall incur no
personal liability of any nature whatsoever in connection with any act done or
omitted to be done in the administration of this Plan.
C.
   Section 16 Compliance. It is the intention of the Company that this Plan and
the administration of this Plan comply in all respects with Section 16(b) of the
Exchange Act and the rules and regulations promulgated thereunder. If any Plan
provision, or any aspect of the administration of this Plan, is found not to be
in compliance with Section 16(b) of the Exchange Act, the provision or
administration shall be deemed null and void, and in all events this Plan shall
be construed in favor of its meeting the requirements of Rule 16b-3 promulgated
under the Exchange Act.


ARTICLE IX

MISCELLANEOUS

A.
   Assignability. No right to receive payments hereunder shall be transferable
or assignable by an Outside Director except by will or by the laws of descent
and distribution.
B.
   Amendment or Termination. This Plan may be amended, modified or terminated by
the Board at any time or from time to time. Notwithstanding the foregoing,
without the approval of a majority of the Inside Director(s), no such amendment,
modification or termination may (i) materially increase the benefits accruing to
Outside Directors under this Plan, (ii) materially increase the total number of
Shares which may be reserved under this Plan or (iii) materially modify the
eligibility requirements for participation under this




 

Plan. No amendment, modification or termination shall, without the consent of an
Outside Director, adversely affect such Outside Director’s existing vested
rights under this Plan. C.
   Future Terms of Outside Directors. Nothing in this Plan, nor any action taken
under this Plan, shall be construed as giving any Outside Director a right to
continue as a member of the Board or require the Company to nominate or cause
the nomination of an Outside Director for a future term as a member of the Board
or require the Company to pay any Outside Directors’ Fees.
D.
   Outside Director’s Rights Unsecured. The right of any Outside Director to
receive payment of deferred Shares or amounts under the provisions of this Plan
shall be an unsecured claim against the general assets of the Company. The
maintenance of individual Deferral Accounts is for bookkeeping purposes only.
The Company is not obligated to acquire or set aside any particular assets for
the discharge of its obligations, nor shall any Outside Director have any
property rights in any particular assets held by the Company or any trust or
other entity established by the Company, whether or not held for the purpose of
funding the Company’s obligations hereunder.
E.
   Governing Law. To the extent not preempted by Federal law, this Plan shall be
governed by, and construed in accordance with, the laws of the State of Delaware
without regard to its conflict of laws rules.


IN WITNESS WHEREOF, Scott Technologies, Inc., by its appropriate officers duly
authorized, has caused this Plan to be executed as of the ______ day of
____________, 1999.

SCOTT TECHNOLOGIES, INC.

 
(“Company”)
      By:  

--------------------------------------------------------------------------------

    And:  

--------------------------------------------------------------------------------

   



 

SCHEDULE OF OUTSIDE DIRECTORS’ FEES

Annual Stipend
$15,000

Attendance fee per meeting
1,000

Attendance fee per telephone meeting
750

Audit Committee membership
3,000
 per year

Compensation Committee membership
3,000
 per year

Attendance fee per Committee meeting
500

